ACCEPTED
                                                                                           03-14-00530-CR
                                                                                                   5236031
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      5/11/2015 3:51:32 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                                 03-14-00530-CR

GRAHAM JAY SONNENBERG                                             FILED
                                                     IN THE COURT OF    IN
                                                                     APPEALS
                                                                  3rd COURT OF APPEALS
                                                                      AUSTIN, TEXAS
VS.                                                               THIRD 3:51:32
                                                                  5/11/2015 DISTRICT
                                                                                  PM
                                                                    JEFFREY D. KYLE
                                                                          Clerk
STATE OF TEXAS                                       SITTING IN AUSTIN, TEXAS



          MOTION TO WITHDRAW BY APPOINTED COUNSEL

                                         and

 MOTION FOR EXTENSION OF TIME FOR FILING OF PRO SE BRIEF




TO THE HONORABLE JUDGES OF THE THIRD COURT OF APPEALS:

      COMES NOW Don Morehart, court appointed attorney of record on appeal

for the appellant herein, and presents this motion to withdraw and Motion for

Extension of Time for Filing of a Pro Se Brief, and in support thereof would show

the court the following:

                                          I.

      On August 20, 2014, the trial court appointed Don Morehart, an attorney

licensed in the State of Texas, to represent the Appellant in this case. Since that

date, counsel has conducted a diligent and thorough review of the appellate record,

and has determined that there are no meritorious grounds for this appeal.


                                                                                       1
                                         II.

      Counsel has submitted a brief, setting forth the factual and procedural

aspects of the case, and identifying possible grounds for appeal, if any. Counsel

has sent to Appellant a copy of the brief, and has explained to Appellant the steps

necessary to obtain a copy of the clerk’s record and the reporter’s record from the

Clerk of Court, and advised Appellant of his right to present a pro se brief and the

time periods applicable.



      WHEREFORE, PREMISES CONSIDERED, Don Morehart, attorney at law,

requests that the court enter an order allowing said attorney to withdraw from

representation of the Appellant named herein.


                                Respectfully Submitted,

                                LAW OFFICE OF DON MOREHART
                                316 West 12th Str., Ste 602
                                Austin, Texas 78701
                                Telephone 512/472-4040
                                Telecopier 512/472-4086
                                Don@MorehartLaw.com
                                ATTORNEY FOR APPELLANT

                                /s/ Don Morehart
                                DON MOREHART               SBN 14423700




                                                                                       2
                         CERTIFICATE OF SERVICE
By my signature above/below, I hereby certify that a true and correct copy of the
above and foregoing was served upon the following persons in the manner
described on May 11, 2015.

State's Attorney
Travis County District Attorney
P.O. Box 1748
Austin, TX 78767
VIA FAX to 512-854-4206

GRAHAM SONNENBERG
Appellant/Defendant
TDCJ # 01950692
Daniel Unit
938 South FM 1673
Snyder, TX 79549
VIA Courier Receipted Delivery


                                  /s/ Don Morehart
                                  Don Morehart
                                  Court Appointed Counsel for Appellant




                                                                                    3
                                                                                               ACCEPTED
                                                                                           03-14-00530-CR
                                                                                                   5236084
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      5/11/2015 3:53:34 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                                03-14-00530-CR

GRAHAM JAY SONNENBERG                               IN THE COURT OF APPEALS

VS.                                                              THIRD DISTRICT

STATE OF TEXAS                                       SITTING IN AUSTIN, TEXAS

 COURT APPOINTED COUNSEL’S CERTIFICATE OF COMPLIANCE
WITH PRE-WITHDRAWAL REQUIREMENTS IN AN ANDERS APPEAL

TO THE HONORABLE COURT OF APPEALS:

      In compliance with the requirements of Anders v. California, 386 U.S. 378

(1967), I, Don Morehart, court-appointed counsel for appellant, Graham

Sonnenberg, in the above-referenced appeal, do hereby verify, in writing, to the

Court that I have:

1.    notified appellant that I filed a motion to withdraw as counsel with an

accompanying Anders brief, and provided a copy of each to appellant; and

2.    informed appellant of his right to file a pro se response identifying what he

believes to be meritorious grounds to be raised in his appeal, should he so desire;

3.    advised appellant of his right to review the appellate record, should he wish

to do so, so that he may prepare his pro se brief; and

4.    explained the process for obtaining the appellate record, provided a Motion

for Pro Se Access to the Appellate Record lacking only appellant's signature and



                                                                                       1
the date, and provided the mailing address for this Court; and

5.    informed appellant of his right to seek discretionary review pro se should

this Court declare his appeal frivolous.


                                             Respectfully submitted,

                                             /s/ Don Morehart
                                             Don Morehart      SBN 14423700
                                             Attorney and Counselor at Law
                                             316 West 12th Street, Suite 313
                                             Austin, Texas 78701
                                             T: 512-551-0404 F: 512-551-0405
                                             Don@MorehartLaw.com
                                             ATTORNEY FOR APPELLANT




                                                                                   2